FILED
                            NOT FOR PUBLICATION                             OCT 26 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 08-30458

               Plaintiff - Appellee,             D.C. No. 2:05-cr-00192-TSZ

  v.
                                                 MEMORANDUM *
JOHN HENRY SLAUGHTER,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Western District of Washington
                     Thomas S. Zilly, District Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       John Henry Slaughter appeals from the district court’s order denying his

motion to reduce his sentence under 18 U.S.C. § 3582(c)(2). We have jurisdiction

under 28 U.S.C. § 1291, and we vacate and remand for the district court to provide

a statement of reasons for its decision.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Slaughter contends that the district court erred by failing to explain

adequately the reasons for its denial of his § 3582(c)(2) motion. He also claims

that the court’s failure to consider his post-sentencing rehabilitation, and to impose

a reduction in his sentence proportional to the reduction reflected in the amended

Guideline, resulted in a substantively unreasonable sentence.

      The district court had discretion to grant Slaughter’s request for a sentence

modification below the amended Guideline range. See U.S.S.G.

§ 1B1.10(b)(2)(B); United States v. Sipai, 623 F.3d 908, 910 (9th Cir. 2010).

Because we cannot determine from the district court’s order whether it denied

Slaughter’s motion on the belief that relief was not warranted, or on the erroneous

belief that it lacked discretion to reduce his sentence, we vacate and remand for the

district court to provide a statement of reasons for its decision. See Dillon v.

United States, 130 S. Ct. 2683, 2691-92 (2010) (if a prisoner is eligible for a

sentence reduction, the court must consider any applicable § 3553(a) factors to

determine whether a reduction is warranted in whole or in part under the particular

circumstances of the case).

      Slaughter’s motion to expedite review of this case is denied as moot.

      VACATED and REMANDED.




                                           2                                       08-30458